DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office actions is in response to amendments and terminal disclaimer filed on and approved on 08/30/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming system comprising a plurality of gaming machines connected in a master-slave network setup with one of the gaming machines being the master with each of the gaming machines assigned a unique code from a predefined sequence indicating a position of each machine in the series relative to the position of the master gaming machine. The system including a stage effect controller configured to perform a stage effect using a common timer, including a delay timer, the timer providing the time information for performing the stage effect steps. The stage effect controller of the master gaming machine sending a reset signal to each slave gaming machine at predefined intervals to reset a delay timer and wherein each machine performs the stage effect steps based on the timers. The closest prior art of record, Greenberg et al. (US Pub. No. 2012/0178523 A1), teaches a gaming network setup for the purpose of performing a stage effect wherein the network is a master/slave type with one of the gaming machines acting as the master gaming machine and wherein the stage effects are coordinated via a common timer.  However, Greenberg and the other prior art of record lack teaching, making obvious, or anticipating all the features above when taken as a combination.  While individual features are known the combination of features is sufficient as to be a non-obvious combination when taken as a whole such as the two timers, the location determination in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/27/2021